Citation Nr: 0603552	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  04-05 083	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence to reopen a previously 
denied claim for service connection for hypertension has been 
received; and if so, whether the criteria for service 
connection are met.

2.  Whether new and material evidence to reopen a previously 
denied claim for service connection for bilateral hearing 
loss has been received; and if so, whether the criteria for 
service connection are met.

3.  Entitlement to a disability rating in excess of 10 
percent for supraorbital neuropathy secondary to trauma with 
headache.

4.  Entitlement to an effective date earlier than June 8, 
2002, for the award of service connection and compensation 
for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from July 1966 to March 
1969.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision, in which the 
RO declined to reopen claims for service connection for 
hypertension and for hearing loss; a January 2003 rating 
decision that, in part, denied a disability rating in excess 
of 10 percent for service-connected supraorbital neuropathy 
secondary to trauma with headache; and a January 2004 rating 
decision that, in part, assigned an effective date of June 8, 
2002, for the award of service connection and compensation 
for tinnitus.  The veteran timely appealed each of these 
rating decisions.

In December 2005, the veteran testified at a hearing before 
the undersigned at the RO.

In February 2004, the veteran appeared to raise the issue of 
entitlement to a total disability rating based on individual 
unemployability (TDIU).  As that issue has not been 
adjudicated by the RO, it is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  In January 1983, the Board denied service connection for 
hypertension and hearing loss.

2.  In October 1990, the Board found new and material 
evidence to reopen, but then denied service connection for 
defective hearing.

3.  Additional evidence not previously considered by the 
Board at the time of either the January 1983 denial or the 
October 1990 denial, when considered by itself or in 
connection with evidence previously assembled, relates to 
unestablished facts necessary to substantiate each of the 
claims for service connection for hypertension and for 
hearing loss, and raises a reasonable possibility of 
substantiating the claims.  

4.  It is at least as likely as not that current hypertension 
is the result of disease or injury in service.

5.  It is at least as likely as not that current bilateral 
hearing loss is the result of disease or injury in service.

6.  The veteran's supraorbital neuropathy secondary to trauma 
with headache is manifested primarily by numbness around his 
left ear, neck, and left side of face, and prostrating 
migraine-type headaches occurring weekly and lasting 1.5 
hours, without severe economic inadaptability. 

7. On June 28, 2002, the RO received the veteran's claim for 
service connection for tinnitus; in a January 2004 rating 
decision, the RO granted service connection and assigned a 
10 percent evaluation for tinnitus, effective June 28, 2002-
the date of receipt of the claim. 

8. There is no pending claim for service connection for 
tinnitus prior to June 28, 2002. 



CONCLUSIONS OF LAW

1.  The 1983 Board decision, denying service connection for 
hearing loss and for hypertension, was final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2005).

2.  The 1990 Board decision, reopening and denying the claim 
for service connection for defective hearing, was final.  
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

3.  Evidence submitted since the 1983 and 1990 Board 
decisions is new and material, and the claims for service 
connection for hypertension and for hearing loss are 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§ 3.156 (2002).

4.  The criteria for service connection for hypertension are 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2002). 

5.  The criteria for service connection for bilateral hearing 
loss are met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309. 

6.  The criteria for a disability rating of 30 percent for 
supraorbital neuropathy secondary to trauma with headache are 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2005).

7. The criteria for an effective date earlier than June 28, 
2002, for the award of service connection and compensation 
for tinnitus are not met.  38 U.S.C.A. §§ 5101, 5110(a) (West 
2002); 38 C.F.R. § 3.400 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim(s).
 
Through the January 2004 and January 2005 statements of the 
case (SOCs), and the August 2002, September 2002, and October 
2004 letters, the RO notified the veteran of elements of 
service connection, the evidence needed to establish each 
element, the requirement for new and material evidence for 
reopening claims, the applicable rating criteria for an 
increased rating, and examples of evidence that might support 
an earlier effective date.  These documents served to provide 
notice of the information and evidence needed to substantiate 
each claim.

VA's August 2002, September 2002, and October 2004 letters 
notified the veteran of what evidence he was responsible for 
obtaining, and what evidence VA would undertake to obtain.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him 
that VA would make reasonable efforts to help him get 
evidence necessary to support his claims, particularly, 
medical records, if he gave VA enough information about such 
records so that VA could request them from the person or 
agency that had them.  The letters requested that he provide 
the names and addresses of medical providers, the time frame 
covered by the records, and the condition for which he was 
treated, and notified him that VA would request such records 
on his behalf if he signed a release authorizing it to 
request them.

Each of these letters also asked him if he had any additional 
evidence to submit, and thereby put him on notice to submit 
information or evidence in his possession.  

The Pelegrini court also held that notice to a claimant 
pursuant to the VCAA should be provided prior to the initial 
adverse decision.

Some of the documents meeting the VCAA's notice requirements 
were provided to the veteran after the rating actions on 
appeal.  However, an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Delayed notice is 
generally not such an error.  Id.  The Board finds that, in 
this case, the delay in issuing the section 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication.  His claims were 
fully developed and re-adjudicated by an agency of original 
jurisdiction after notice was provided.

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records, and 
has arranged for the veteran to undergo VA examinations in 
connection with the claims on appeal, reports of which are of 
record.  The veteran has not identified, and the record does 
not otherwise indicate, any existing pertinent evidence that 
has not been obtained.  He has also been afforded necessary 
examinations.

Because all identified records have been obtained; the 
veteran has been given notice of, and opportunity to submit, 
evidence needed to substantiate the claims; and he has been 
afforded all needed examinations; further assistance would 
not be reasonably likely to substantiate the claims, and 
further notice or assistance are not required.  38 U.S.C.A. 
§ 5103A.

II.  Petitions to Reopen 

The veteran's claims for service connection for hypertension 
and for hearing loss were previously considered and denied by 
the Board in January 1983; subsequently, the Board reopened 
and denied the veteran's claim for service connection for 
hearing loss in October 1990.

Evidence considered by the Board at the time of each decision 
included the veteran's service medical records.  In addition, 
the following evidence was considered by the Board at the 
time of the October 1990 denial of service connection for 
defective hearing:  Reports of a May 1987 audiological 
evaluation and of a July 1987 VA examination; VA outpatient 
treatment records dated in 1988 and 1989; and a transcript of 
a November 1989 RO hearing; 

The evidence at the time of the Board's January 1983 decision 
showed that hypertension was not demonstrated during service, 
or for many years thereafter.  

The evidence at the time of the Board's October 1990 decision 
showed that the veteran had a sensorineural defective hearing 
disability to reopen the claim, but that the disability was 
not present until many years after separation from active 
duty.

Board decisions are final on the date stamped on the face of 
the decision.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  
Here, the veteran did not request reconsideration of the 
Board's decisions, and no other exception to finality 
applies; hence, each of the decisions is final as to the 
evidence then of record. 

However, VA will reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of the veteran.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  

Title 38, Code of Federal Regulations, Section 3.156(a) 
provides that "new evidence" is existing evidence not 
previously submitted; "material evidence" is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Furthermore, new and 
material evidence is "neither cumulative nor redundant" of 
evidence of record at the time of the last prior final 
denial, and must "raise a reasonable possibility of 
substantiating the claim."  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA initially must decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  This analysis is undertaken by comparing 
the newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence added to the record since the January 1983 Board 
decision includes the report of a July 1987 VA examination, 
diagnosing hypertension; VA outpatient treatment records from 
1999 to 2002; the report of an August 2002 VA contract 
examination, noting that the veteran developed hypertension 
after taking many salt pills and amphetamines in service; a 
transcript of the December 2005 hearing; and various 
statements from the veteran, contending that his blood 
pressure was elevated when he left service.

Evidence added to the record since the October 1990 Board 
decision includes the report of a September 2002 audiological 
evaluation; the report of a September 2002 VA contract 
examination, noting that the audiological findings were 
compatible with the veteran's history of head injury and 
related to noise exposure in service; a transcript of the 
December 2005 hearing; and various statements from the 
veteran, contending that his hearing loss was directly caused 
by the head injury and the level of noise exposure in 
service.

Because competent evidence of a link between a current 
disability and service is required for service connection, 
the newly submitted medical evidence for each claim is 
relevant. Here, the newly submitted medical evidence relates 
to an unestablished fact necessary to substantiate each of 
the claims, and is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial.  Given their presumed credibility, the medical 
opinions certainly raise a reasonable possibility of 
substantiating each of the claims for service connection.  
Hence, the veteran's application to reopen the claims for 
service connection for hypertension and for hearing loss must 
be granted. 38 U.S.C.A. § 5108.

III.  Service Connection

Service connection will be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic 
diseases, such as hypertension and sensorineural hearing loss 
(as a disease of the central nervous system), which develop 
to a compensable degree within one year after discharge from 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 
1112, 1113 (West 2002); 38 C.F.R. 3.307, 3.309 (2005).

A.  Hypertension

Service medical records, at the time of the veteran's 
separation examination in March 1969 show that his blood 
pressure reading was 130/78 (sitting).

During a July 1987 VA examination, the veteran reported a 
history of hypertension since 1971.  Examination revealed 
blood pressure readings of 150/80 (sitting) and 140/80 
(recumbent).  The examiner diagnosed the veteran with 
hypertension, controlled by medication.

More recent VA outpatient treatment records, dated from 1999 
to 2002, reflect hypertension, well-controlled with 
medication.

During an August 2002 VA contract examination; the veteran 
reported taking six to eight salt pills a day, along with 
anti-malarial and dextro amphetamine pills to stay alert, 
during his 22-month tour in Vietnam.  The examiner noted that 
the first and third of these medicines were associated with 
hypertension.  Reportedly, the veteran was told at his 
separation examination in 1969 that his blood pressure was 
elevated, and that when his situational stress subsided, his 
blood pressure would return to normal.  The veteran reported 
taking medications continuously for blood pressure since 
1971.

On examination, blood pressure readings were 144/86 (right 
arm) and 136/80 (left arm).  An electrocardiogram was normal.  
The examiner diagnosed hypertension, and commented that the 
veteran developed hypertension after taking many salt pills 
and amphetamines in Vietnam.  The veteran also had a strong 
family history of hypertension.

In December 2005, the veteran testified that he went to his 
doctor in the early 1970's and that his doctor proclaimed 
that the veteran's blood pressure was "way up there."  At 
that time it was approximately 150/110.  The veteran 
testified that he currently took medication to control his 
blood pressure, which was approximately 121/76 or 74.

Evidence in favor of the claim consists mainly of the August 
2002 examination report, containing the opinion that the 
veteran developed hypertension after taking salt tablets and 
amphetamines in service; and the veteran's testimony.  
Although, the examiner was not provided with an opportunity 
to review the claims folder, and may have relied on the 
veteran's unsubstantiated report of a diagnosis of 
hypertension shortly after service; the Board is not free to 
disregard the examination and substitute its own medical 
opinion.  Coburn v. Nicholson, No. 03-1345 (U.S. Vet. App. 
Jan. 26, 2006).

While the service medical records do not document his use of 
salt tablets or amphetamines, it is well known that members 
of the armed forces serving in Vietnam were provided with 
both.  www.drugwarfacts.org; 
www.riflewarrior.com/vietnam.html; 
www.wpafb.af.mil/mueum/history/vietnam/469th/p.50htm; 
www.globalspecialoperations.com/carried.html.

Evidence against the claim consists of service medical 
records, showing normal blood pressure readings in service; 
and the lack of medical records documenting hypertension 
during the first post-service year or until the 1980's.

After considering all the evidence of record, the Board finds 
the evidence is in relative equipoise on the question of 
nexus.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  See 
38 C.F.R. § 3.102. 

Accordingly, the Board finds that service connection is 
warranted for hypertension.  In reaching this decision, the 
Board has extended the benefit of the doubt to the veteran.  
38 U.S.C.A. § 5107.

B.  Bilateral Hearing Loss
 
For the purposes of applying VA laws, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  See 38 C.F.R. § 3.385.  

The evidence of record shows that the veteran currently has 
bilateral sensorineural hearing loss that meets the criteria 
of 38 C.F.R. § 3.385, and thus service connection is not 
precluded if hearing loss can be linked to service.  Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  

Service medical records of the veteran's entry report no 
hearing defect, and the Board presumes the veteran to have 
been in sound condition at the time of entry.   Parker v. 
Derwinski, 1 Vet. App. 522 (1991).  

The veteran has reported exposure to excessive artillery 
noise as a gunner in Vietnam, and also that he incurred a 
hearing loss as a result of a truck accident in service where 
the veteran sustained head injuries.  The service medical 
records in this regard document a head injury in service.  
His service personnel records document the veteran's 
participation both in the Vietnam Counteroffensive Phase III 
and the Tet Counteroffensive Campaigns, and in an unnamed 
campaign.  He was awarded a Bronze Star Medal.  He served in 
Vietnam as a cannoneer and grenadier.

Here, the evidence supports a finding that the veteran 
participated in combat operations.  As a combat veteran; his 
statements as to exposure to excessive artillery noise under 
combat conditions are accepted as correct in the absence of 
evidence to the contrary.  38 U.S.C.A. § 1154(b).  

Likewise, his exposure to excessive artillery noise is 
consistent with the circumstances, conditions, and hardships 
of service as a gunner under combat conditions in Vietnam.  
38 C.F.R. § 3.303.  

Thus, the Board finds the veteran's statements regarding 
exposure to excessive artillery noise in service to be 
credible.  

Moreover, the report of an August 2003 VA contract 
examination includes a diagnosis of superficial facial 
neuropathy secondary to trauma with headaches and tinnitus 
and decreased left ear hearing.

The report of a September 2002 VA contract examination 
includes a diagnosis of bilateral neurosensory hearing loss, 
greater in the left ear than in the right ear.  The examiner 
commented that the findings were compatible with the 
veteran's history, and are related to the head injury and 
noise exposure in service.  The examiner also commented that 
the veteran reported using ear protectors at all times post-
service while employed as a machinist.

Given the nature of the disability and the credible evidence 
of excessive noise exposure in service, the findings of 
current hearing loss, and the medical opinions linking 
current hearing loss to service; it is at least as likely as 
not that his exposure to excessive artillery noise as a 
gunner in service was the cause of his currently demonstrated 
bilateral hearing loss.  

By extending the benefit of the doubt to the veteran, service 
connection for bilateral hearing loss is warranted.  
38 U.S.C.A. § 5107.  

IV.  Evaluation of Supraorbital Neuropathy
 Secondary to Trauma with Headache

The veteran contends that his service-connected supraorbital 
neuropathy secondary to trauma with headache is more severe 
than currently rated.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Service medical records show that the veteran was injured in 
a motor vehicle accident in 1968, sustaining a laceration of 
his forehead and a contusion of his left eye.  

Neurological evaluation in 1983 revealed some increase 
sensitivity to pain over the area of the supraorbital nerve 
on the left forehead, and a decreased sensitivity to light 
touch in the same area; the diagnosis was supraorbital 
neuropathy secondary to trauma with headache.

The RO has since evaluated the veteran's supraorbital 
neuropathy secondary to trauma with headache as comparable to 
"facial nerve paralysis," under the provisions of 38 C.F.R. 
§ 4.124a, Diagnostic Code 8207.

Under Diagnostic Code 8207, the evaluation for seventh 
(facial) cranial nerve paralysis is dependent on the relative 
degree of the loss of innervation of the facial muscles.  
Moderate, incomplete paralysis of the seventh (facial) 
cranial nerve warrants a 10 percent rating.  Severe, 
incomplete paralysis of the seventh (facial) cranial nerve 
warrants a 20 percent rating, and complete paralysis of the 
seventh (facial) cranial nerve warrants a 30 percent rating.  
See 38 C.F.R. § 4.124a.

In the case at hand, the recent medical evidence shows that 
the veteran experiences numbness around his left ear, and for 
several inches below the ear in his neck and the adjacent 
left side of his face.

The January 2003 VA contract examiner noted that the veteran 
has developed migraine-like headaches, beginning in the 
occipital and shooting to the left eye socket, with variable 
left eye twitching.  The "severe" headaches were associated 
with visual sparks, but no vomiting or nausea.  The average 
episode lasts 1.5 hours and occurs weekly.  The veteran 
reported missing five to ten hours weekly from work because 
of headaches.

Cranial nerve examination in January 2003 showed hypesthesia, 
six centimeters below the left ear anterior neck, and the 
left side of the face, primarily in the lower 2/3's of the 
face.  There was no motor function abnormality.  The rest of 
his neurological examination was normal.

In October 2004, the veteran reported that his numbness and 
pain extended from the left side of his face, to his neck and 
shoulder, and down his left arm.

Given these findings of frequent and severe migraine-type 
headaches, the veteran's complaints of additional numbness 
and pain, and resolving reasonable doubt in the veteran's 
favor, the Board finds that the evidence meets the criteria 
for the next higher, 20 percent rating under Diagnostic Code 
8207.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990); 38 C.F.R. § 3.102.  

The January 2003, examination contains a finding of migraine 
like headaches, which the examiner attributed to the service 
connected disability.  As such, the criteria for rating 
migraines are for consideration.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  Under that diagnostic code a 30 
percent evaluation is provided for characteristic prostrating 
attacks occurring on average once a month over the past 
several months.  The maximum rating of 50 percent is provided 
for frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.

The January 2003 examination and the veteran's testimony 
report that he has prostrating attacks occurring 
approximately weekly.  This frequency of attacks meets the 
criteria for a 30 percent evaluation.

The evidence reflects that the attacks are not prolonged, 
inasmuch as they do not last for more than an hour and a 
half.  There is also no evidence of severe economic 
inadaptability.  The veteran testified that he has maintained 
stable employment since 1978; and when asked, reported no 
specific loss of income.

Additionally, the Board finds that there is no showing that 
the veteran's supraorbital neuropathy secondary to trauma 
with `headache has resulted in so exceptional or unusual a 
disability picture, so as to warrant the assignment of any 
higher evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (cited to in the January 2004 SOC).

While the veteran has reported lost time from work of five to 
ten hours weekly due to headache pain, he has not reported 
any economic impact or financial loss.  Thus, the veteran's 
disability has not been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
rating).  Frequent periods of hospitalization have not been 
shown.  The veteran has not undergone any recent periods of 
hospitalization.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

For the foregoing reasons, the Board finds that a 30 percent 
evaluation is warranted for the veteran's supraorbital 
neuropathy secondary to trauma with headache.

V.  Earlier Effective Date

The veteran contends that benefits for tinnitus should be 
paid from the date his original claim was received in October 
1981, because tinnitus has been connected to his head injury 
in Vietnam and was claimed as part of his original claim for 
service connection for hearing loss.

The effective date for a grant of service connection is the 
day following the date of separation from active service or 
the date entitlement arose, if the claim is received within 
one year after separation from service.  Otherwise, it is the 
date of receipt of claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a),(b); 38 C.F.R. § 
3.400(b).  The effective date of service connection based on 
a reopened claim is the date of receipt of the new claim or 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(r). 

The record shows that in 1981 the veteran filed his original 
application for VA disability compensation, claiming service 
connection, in part, for hearing loss.  The medical evidence 
of record did not contain a diagnosis of tinnitus.
  
In January 1983, the Board denied the veteran's claim for 
service connection for hearing loss.  In October 1990, the 
Board reopened and denied the veteran's claim for service 
connection for defective hearing.  As discussed in detail 
above, those decisions are final. 38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100.

After the October 1990 Board decision, the veteran filed his 
claim for service connection for tinnitus that was received 
at the RO on June 28, 2002.  In a January 2004 rating 
decision, the RO granted service connection and assigned a 10 
percent evaluation for tinnitus, effective June 28, 2002-the 
date of receipt of the claim.

Prior to June 2002, the veteran had not submitted any 
communication indicating intent to apply for service 
connection for tinnitus, constituting a pending claim.  
38 C.F.R. § 3.155.   Even assuming, arguendo, that his 
earlier claims for a hearing loss disability and for 
defective hearing included tinnitus, those claims were 
finally resolved by the Board in its January 1983 and October 
1990 decisions.  Hence, there was no pending claim prior to 
June 2002, pursuant to which benefits could be granted.

Since the claim of service connection for tinnitus was 
received in 2002, more than one year following separation 
from service, as a matter of law, the effective date can be 
no earlier than the date of receipt of the claim.  38 C.F.R. 
§ 3.400(b). 

Accordingly, the proper effective date can be no earlier than 
the date of receipt of the claim for service connection-that 
is, June 28, 2002.  The same result is reached under the 
criteria for a claim to reopen, 38 C.F.R. § 3.400(r). 

The effective date of the award of compensation for tinnitus 
cannot precede the effective date of the grant of service 
connection.

Because the weight of the evidence is against the grant of an 
earlier effective date, reasonable doubt does not arise and 
the claim is denied.


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for hypertension. 

Service connection for hypertension is granted.  

New and material evidence has been submitted to reopen the 
claim for service connection for bilateral hearing loss.

Service connection for bilateral hearing loss is granted.  

A 30 percent rating for supraorbital neuropathy secondary to 
trauma with headache is granted.

An effective date earlier than June 8, 2002, for the award of 
service connection and compensation for tinnitus is denied.



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


